Citation Nr: 0505446	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the right knee as secondary to the veteran's 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 

The RO originally denied the veteran's claim for service 
connection for a right knee disability in a July 2001 rating 
action.  The veteran submitted a notice of disagreement with 
respect to the June 2002 rating decision prior to the July 
2001 decision becoming final.  However, the appeal was not 
timely completed as to the July 2001 rating decision, and, as 
such, it is final.  In this regard, the Board notes that the 
substantive appeal was received in March 2003, more than 60 
days after issuance of the statement of the case, and more 
than one year after issuance of notice of the rating decision 
on July 16, 2001.

Although the RO appears to have treated the veteran's more 
recent claim as reopened, the Board must also assess whether 
new and material evidence has been submitted sufficient to 
reopen the claim of service connection.  Wakeford v. Brown, 8 
Vet. App. 237 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  In light of 
the favorable determination contained herein reopening the 
claim, the veteran is not adversely impacted by the 
characterization of the issue as on the title page of this 
decision.  




FINDINGS OF FACT

1.  By an unappealed rating decision in July 2001, the RO 
denied entitlement to service connection for degenerative 
joint disease of the right knee as secondary to the veteran's 
service-connected left knee disability.

2.  Evidence considered subsequent to the July 2001 rating 
decision, considered in conjunction with the record as a 
whole, is new, is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim for secondary 
service connection, and raises a reasonable possibility of 
substantiating the claim for secondary service connection.

3.  There has been no demonstration by competent clinical 
evidence of record that the veteran has right knee arthritis, 
as a result of service, or the veteran's service-connected 
left knee disability.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision which denied entitlement to 
service connection for degenerative joint disease of the 
right knee as secondary to the veteran's service-connected 
left knee disability is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
joint disease of the right knee as secondary to the veteran's 
service-connected left knee disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

3.  Right knee arthritis was not incurred in, or aggravated 
by, active service, nor may it be presumed to have been so 
incurred, and it is not proximately due to, or the result of, 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in October 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, adequate VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim.  Thus, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records and VA medical records have been 
obtained.  The veteran's private medical records have also 
been obtained.  The veteran has been provided VA medical 
examinations.  Additionally, the veteran has submitted a 
private medical records and he has submitted a statement from 
his spouse.  Furthermore the veteran submitted a statement in 
February 2004 that there was no additional information.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA. 38 U.S.C.A.  §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran's request to reopen was received 
after August 29, 2001, the revised provisions of 38 C.F.R. § 
3.156, as outlined above, are for application in this case.

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re- 
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for the disability at issue in July 2001.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The old evidence

An April 1968 private medical record notes that the veteran 
experienced a bilateral tibial fracture in July 1965.  The 
physician stated that the veteran's right leg experienced a 
simple fracture and the left leg experienced a compound 
fracture.  It was noted that there was an approximately one 
centimeter shortening of the left leg.

The veteran's service medical records, including the February 
1972 discharge examination report reveal no findings, 
complaints, or treatment regarding the veteran's right knee.  
The veteran did have many left knee complaints while in 
service.  

On VA examination in September 1972 the veteran complained of 
left knee and low back pain.  The veteran had no right knee 
complaints and there were no findings regarding the right 
knee.  

An August 1977 VA examination report reveals no right knee 
complaints or findings.

VA outpatient records dated in December 1994 indicate that 
the veteran had right knee degenerative joint disease.

The veteran made no right knee complaints on VA examination 
in February 1996.

The veteran was afforded a VA examination in January 2001.  
It was noted that November 2000 X-rays showed 
tricompartmental osteoarthritis of both knees.  The 
impression was degenerative joint disease, left greater than 
right, with planned left knee arthroplasty.  The examiner 
noted that current orthopedic literature did not support the 
concept of degeneration of one joint due to contralateral 
disorders, and therefore it was highly unlikely that the 
changes of the right knee were secondary to the left knee 
condition.  The examiner thought that the veteran's right 
knee disability had most likely been aggravated by the 
veteran's weight.

The veteran underwent a left total knee replacement in 
February 2001.



Additional evidence 

The veteran was examined by a private physician in August 
2001.  The physician noted that he had examined the veteran's 
medical records, both private and VA.  He stated that the 
veteran had asked whether or not his arthritis of both knees 
had any bearing with service-related injury or problems.  The 
physician noted that his office notes failed to mention 
anything about the veteran's right knee.  The veteran's 
concern was whether prolonged weight bearing, pain, limping 
and favoring involving the left lower extremity had some 
deleterious effects on the right side.  The physician told 
the veteran that there was no way of proving such a 
connection.  The physician noted that many people have 
unilateral arthritis with a normal contralateral extremity.  
However, he went on to note that he realized that people who 
have severe pain in one leg may favor that leg and cause 
overuse symptoms on the opposite side.  He thought that this 
was a legitimate assessment and observation.  

The veteran testified before a Decision Review Officer at the 
RO in April 2003.  The veteran stated that his right knee 
also hurt during service, but not as much as his left knee.  
The veteran testified that he had favored his service-
connected left knee for all these years and that this had 
resulted in extra wear and aggravation of his right knee.  
The veteran asserted that by favoring his service-connected 
left knee, he caused his right knee disability.

The veteran was afforded a VA examination of his right knee 
in June 2003.  The examiner indicated that the he had 
reviewed the veteran's claims file.  He noted that the 
veteran had fractured both legs in 1965 prior to entering the 
military.  The VA examiner diagnosed obesity and bilateral 
knee osteoarthritis.  The examiner indicated that obesity was 
a risk factor for osteoarthritis of the knees.  He further 
stated that that there was no support in the orthopedic 
literature for degeneration of one knee due to contralateral 
disease.  He opined that that it was at least as likely as 
not that the veteran's degenerative changes of both knees 
were the consequence of his chronic obesity.

In November 2003 the veteran's spouse submitted a statement.  
She stated that the veteran's limp became more pronounced 
while he was in the military.  She reported that they had 
asked doctors over the years if left knee disability could 
cause strain on the right knee.  She asserted that they said 
yes, because the right leg would take the weight off the 
painful left knee.  She said that it was heartbreaking to see 
the veteran in a great deal of pain everyday and that he was 
unable to enjoy his life fully.

Analysis

New and material evidence to reopen

The evidence of record at the time of the July 2001 RO denial 
revealed the veteran had fractured his right tibia prior to 
service, but had had no complaints or abnormal findings 
relative to the right knee during service, including on 
examination for separation from service.  Additionally, there 
was no demonstration by the evidence then of record that 
right knee arthritis was demonstrated within one year of the 
veteran's separation from service.  Indeed, the report of VA 
examination in September 1972 did not contain any complaints 
or findings relative to a right knee abnormality.  Finally, 
at the time of the July 2001 RO denial, there was no 
competent clinical opinion linking current right knee 
arthritis to service or a service-connected disability.  
Indeed, a VA examiner opined in a report of a January 2001 VA 
examination that current orthopedic literature does not 
support the concept of degeneration of one joint due to 
contralateral disorders.  The examiner concluded that it was 
highly unlikely that the changes of the right knee are 
secondary to the left knee condition, and were most likely 
aggravated by his weight.  

The additional evidence received subsequent to the July 2001 
includes a report of examination by a private physician in 
August 2001.  The private examiner noted the veteran's 
concern that limping and favoring of the left lower extremity 
had resulted in some deleterious effects on the right side.  
In the report, the examiner noted that people who have severe 
pain in one leg may favor that leg and cause overuse symptoms 
on the opposite side.  This document was not previously of 
record at the time of the July 2001 RO denial, and for the 
first time, asserted that overuse symptoms may result on the 
opposite side from favoring one leg due to severe pain.  This 
relates to a fact that was not previously established at the 
time of the July 2001 RO denial, namely, that manifestation 
of the service-connected left knee disability may result in 
disability of the opposite right knee.  As such, the document 
is not cumulative or redundant.  Further, as it provides a 
favorable nexus opinion, when presumed credible for purposes 
of reopening the claim, it raises a reasonable possibility of 
substantiating the claim for secondary service connection.  
Hence, the Board finds that the additional evidence, when 
reviewed in conjunction with the record as a whole, is new 
and material to reopen the claim of entitlement to service 
connection for right knee arthritis.  To this extent the 
appeal is allowed.

De Novo Review of Reopened Claim

As noted above, the veteran contends that his right knee 
degenerative joint disease resulted from his service-
connected left knee disability.  The veteran maintains that 
he has submitted a doctor's statement supporting his claim.  
However, the Board does not find the August 2001 statement to 
provide support for the veteran's claim.  This physician 
stated that there was no way of proving a connection between 
the veteran's left knee disability and his right knee 
disability.  While the private examiner went on to note that 
people who have severe pain in one leg may favor that leg and 
cause overuse symptoms to the other leg, he did not opine 
that this was the case with the veteran.  

While the veteran and his spouse believe that the veteran has 
right knee arthritis as a result of his service-connected 
left knee disability, as laypersons they are not competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 

There are no medical records indicating that in the veteran's 
case, his service-connected left knee disability caused or 
aggravated his right knee disability.  Furthermore, the 
veteran's knees were examined by VA on two occasions, the 
latter with consideration of the August 2001 private 
examiner's statement.  Each time,  the examiner expressed the 
opinion that the veteran's right knee disability was 
unrelated to his service-connected left knee disability. 

In conclusion, the evidence of record does not show that the 
veteran developed a right knee disability during service or 
for many years after service.  The evidence also does not 
show that the veteran's right knee disability was caused by 
or aggravated by his service-connected left knee disability, 
or service.  Accordingly, the preponderance of the evidence 
is against entitlement to service connection for right knee 
degenerative joint disease.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received to reopen the 
claim for service connection for right knee arthritis, the 
appeal to this extent is allowed.

Entitlement to service connection for degenerative joint 
disease of the right knee as secondary to the veteran's 
service-connected left knee disability is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


